Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 3/24/21, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claims 1, 15 and 19 such that when variable Y1 is equal to BR or SiRR’, then variables R and R’ are not aryl.  There appears to be implicit support for this amendment given that variable Y1 is claimed to include BR and SiRR’ groups and variables R and R’ include aryl groups.  As such, the exclusion of aryl groups is permitted via an amendment regarding variable Y1.  The 102(a)(1) rejections to Lin et al. (US 2014/0014922) and Lin et al. (US 2013/0341600) have been overcome via Applicants amendments.  The Lin et al. references do not exemplify compounds which satisfy Formulae I or II of the instantly filed claims.  However, these references, when taken as a whole, render obvious some of the instantly filed claims, as described below.  The 112(d) rejection has been overcome via Applicants amendments.  Last, the double patenting rejection is wholly maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 2, 4, 6, 7, 9, 10, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2014/0014922).
Claims 1, 2, 4, 6, 7, 9 and 10: Lin et al. teaches phosphorescent emitters which includes, as a ligand, a compound of Formula I (abstract).  Included in the organometallic complexes are tetradentate platinum complexes as shown on pages 12-17.  Compounds 1-11 through 1-14 satisfy all of the limitations regarding Formula I of claim 1 with the exception that variable R in the BR groups are aryl, which is now excluded from the scope of claim 1. While Lin et al. exemplifies compounds where variable Y1 are B-Ar groups, Lin et al. is not limited to embodiments where the group attached to the boron atom is an aryl group.  Specifically, Lin et al. teaches that the ligand L1 includes as E2-R2, embodiments where E2 is boron, and R2 is groups other than aryl groups as taught in paragraphs 0042 and 0044.  Given these teachings it would have been obvious to one having ordinary skill in the art to have understood that compounds such as 1-11 through 1-14 could be prepared with the mesityl groups attached to boron be a non-aryl group, such as one of the groups taught in paragraph 0044.  The groups taught by Lin et al. regarding variable R2 includes all of the same groups as variable R of claim 1.  As such, any group other than an aryl group which is taught by Lin et al. from paragraph 0044 would satisfy the limitations regarding BR as claimed.  As one example, an organometallic complex satisfying compound 1-11 but with a non-aryl group being attached to the boron atom instead of the mesityl group satisfies all of the limitations of claim 1 as well as dependent claim 2 (all R1 and RA through RD in compound 1-11 are either hydrogen or alkyl groups [methyl groups]), claim 4 (all variables X1-X5 are carbon atoms), claim 6 (variable L1 is equal to O), claim 7 (variable L2 is present and is a direct bond, and claim 10 (Z1 is a neutral carbine carbon, and Z2 is an anionic carbon).
Additionally, an analogous compound of 1-12 but with a non-aryl group attached to the boron atom would satisfy the limitations of claim 9.  Compound 1-12 is analogous to compound 1 is equal to N, and Z2 is equal to C.
Claim 12: Claim 12 serves to further limit an optional embodiment.  Claim 1 is drawn to a compound of either formula I or formula II.  Claim 12 further limits formula II, which is not required in claim 1.  As such, Lin et al. may be properly relied upon to reject claim 12 despite not teaching compounds satisfying formula II of claim 1.
Claim 13: The partial structure of the modified compound 1-12 (one where a non-aryl group is present as variable R2) satisfies the third partial structure of claim 13 where variable X is equal to NR’, and L1 and RB satisfying the limitations of claim 1.
Claims 15 and 16: The rejection of claim 1 above is wholly incorporated in the rejection of claim 15.  The compounds taught and suggested by Lin et al. are employed as phosphorescent dopants in a host/dopant emissive layer of a light-emitting device comprising an anode and a cathode, thereby satisfying claims 15 and 16.
Claim 17: All of the exemplified host materials taught by Lin et al. (paragraph 0078) are comprised of a moiety listed in claim 17.  Any of the host materials selected therefore satisfies the limitations of claim 17.
Claim 18: Many of the host materials taught in paragraph 0078 and claim 32 of Lin et al. are the same as the host materials recited in instant claim 18.  The selection of a host material which satisfies the one or more of the host materials of claim 18 would have been obvious to one having ordinary skill in the art since such host materials are explicitly taught as being suitable by Lin et al.
Claim 19: The rejection of claims 1 and 15 above are wholly incorporated in the rejection of claim 15.  Consumer products which include compounds 1-11 and 1-12 are at once envisaged given the teachings of Lin et al. (paragraphs 0017 and 0034).
Claim 20: Formulations comprising any of the phosphorescent complexes are taught and claimed by Lin et al. (claim 34 of Lin et al.), thereby satisfying claim 20.

Claims 1, 2, 4, 6, 7, 9, 10, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0341600).
Claims 1, 2, 4, 6, 7, 9 and 10: Lin et al. teaches phosphorescent emitters which includes, as a ligand, a compound of Formula I (abstract).  Included in the organometallic complexes are 1 are Si(Ph)2 groups, Lin et al. is not limited to embodiments where the group attached to the silicon atom is an aryl group.  Specifically, Lin et al. teaches that the ligand L1 includes as Si(R2)(R3), where the R2 and R3 groups can be non-aryl groups as taught in paragraphs 0042 and 0044.  Given these teachings it would have been obvious to one having ordinary skill in the art to have understood that compounds such as 1-11 through 1-14 could be prepared with the phenyl groups attached to silicon be non-aryl groups, such as one of the groups taught in paragraph 0044.  The groups taught by Lin et al. regarding variables R2 and R3 include all of the same groups as variables R and R’ of claim 1.  As such, any group other than an aryl group which is taught by Lin et al. from paragraph 0044 would satisfy the limitations regarding SiRR’ as claimed.  As one example, an organometallic complex satisfying compound 1-11 but with non-aryl groups attached to the silicon atom instead of the phenyl groups satisfies all of the limitations of claim 1 as well as dependent claim 2 (all R1 and RA through RD in compound 1-11 are either hydrogen or alkyl groups [methyl groups]), claim 4 (all variables X1-X5 are carbon atoms), claim 6 (variable L1 is equal to O), claim 7 (variable L2 is present and is a direct bond, and claim 10 (Z1 is a neutral carbine carbon, and Z2 is an anionic carbon).
Additionally, an analogous compound of 1-12 but with non-aryl groups attached to the silicon atom would satisfy the limitations of claim 9.  Compound 1-12 is analogous to compound 1-11 in all aspects with the exception of ring A, which in compound 1-12 is an imidazole ring.  As such, in ring systems A and B, Z1 is equal to N, and Z2 is equal to C.
Claim 12: Claim 12 serves to further limit an optional embodiment.  Claim 1 is drawn to a compound of either formula I or formula II.  Claim 12 further limits formula II, which is not required in claim 1.  As such, Lin et al. may be properly relied upon to reject claim 12 despite not teaching compounds satisfying formula II of claim 1.
Claim 13: The partial structure of the modified compound 1-12 (one where non-aryl groups are present as variables R and R’) satisfies the third partial structure of claim 13 where variable X is equal to NR’, and L1 and RB satisfying the limitations of claim 1.

Claim 17: All of the exemplified host materials taught by Lin et al. (paragraph 0078) are comprised of a moiety listed in claim 17.  Any of the host materials selected therefore satisfies the limitations of claim 17.
Claim 18: Many of the host materials taught in paragraph 0078 and claim 32 of Lin et al. are the same as the host materials recited in instant claim 18.  The selection of a host material which satisfies the one or more of the host materials of claim 18 would have been obvious to one having ordinary skill in the art since such host materials are explicitly taught as being suitable by Lin et al.
Claim 19: The rejection of claims 1 and 15 above are wholly incorporated in the rejection of claim 15.  Consumer products which include compounds 1-11 and 1-12 are at once envisaged given the teachings of Lin et al. (paragraphs 0017 and 0034).
Claim 20: Formulations comprising any of the phosphorescent complexes are taught and claimed by Lin et al. (claim 34 of Lin et al.), thereby satisfying claim 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/884,545 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because most of the compounds recited in claim 1 of the reference application are the same compounds as instant claim 1.  Additionally the compounds listed in claim 15 of the reference application also read on instant claim 1.  Instant claims 2-13 correspond to claims 2-13 of the reference application.  Claim 14 of the reference application includes compounds which read on instant claim 14.  Instant claims 15 and 17-20 correspond to claims 16-20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Potentially Allowable Subject Matter
Claims 3, 5, 8 and 14 are not subject to any prior art rejections as described in the previous Office action.  Additionally, claim 11 is not subject to any prior art rejections due to Applicants amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766